DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:
In claim 2, line 2, “such one or more buffered portion that the characteristics of the buffered portion” should be -- such that the one or more buffered portion characteristics of the buffered portion--.
In claim 2, line 4, “signal characteristics” should be –signal characteristics of the --.
In claim 10, line 4, “from first and second the positive peaks” should be –from the first and second positive peaks--.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


For claim 15, the means are shown in figure 1 and are shown as follows: 
Means for providing stimulation – stimulators (element 16);
Means for generating output signals – sensors (element 18);
Means for receiving a raw signal - processors (element 20);
Means for buffering a portion of the raw signal - processors (element 20);
Means for determining at timing of slow wave events on the buffered portion of the raw signal – processors (element 20);
Means for filtering the raw signal to reduce noise artifacts and distortions in the raw signal – processors (element 20);
Means for determining a timing of slow wave events in the filtered raw signal – processors (element 20);
Means for comparing the timing of the slow wave events - processors (element 20);
Means for determining a correction factor - processors (element 20); and
Means for controlling the means for providing stimulation - processors (element 20).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “buffered portion characteristics” in lines 11-12. It is not clear what these are or what this limitations is meant to encompass.
Claim 1 recites the limitation “filtered raw signal characteristics” in line 17. It is not clear what these are or what this limitations is meant to encompass.
Claim 3 recites the limitation “the signals” in line 2. It is not clear if this refers to “the output signals” or one of the other signals mentioned in claim 1.
Claim 8 recites the limitation “buffered portion characteristics” in line 11. It is not clear what these are or what this limitations is meant to encompass. 
Claim 8 recites the limitation “filtered raw signal characteristics” in lines 16- 17. It is not clear what these are or what this limitations is meant to encompass.
Claim 10 recites the limitation “the signals” in line 3. It is not clear if this refers to “the output signals” or one of the other signals mentioned in claim 8.
Claim 15 recites the limitation "the one or more sensors" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “buffered portion characteristics” in lines 8-9. It is not clear what these are or what this limitations is meant to encompass
Claim 15 recites the limitation “filtered raw signal characteristics” in line 14. It is not clear what these are or what this limitations is meant to encompass.
Claim 17 recites the limitation “the signals” in line 3. It is not clear if this refers to “the output signals” or one of the other signals mentioned in claim 15.
Claims 2-7, 9-14, and 16-21 inherit the deficiencies of claims 1, 8, or 15 and are likewise rejected.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claims 1, 8, and 15, the closest prior art found is US 2007/0213786 (Sackellares et al., hereinafter Sackellares) and US 2004/0097802 (Cohen).
However the art does not show a system or method that specifically looks at slow wave brain wave activity with the following steps, as claimed by Applicant:
determining, with the one or more processors, a timing of slow wave events in the buffered portion of the raw signal, the timing of the slow wave events determined based on the one or more buffered portion characteristics of the buffered portion of the raw signal;

	determining, with the one or more processors, a timing of slow wave events in the filtered raw signal based on the one or more filtered raw signal characteristics of the filtered raw signal, the slow wave events in the filtered raw signal corresponding to the slow wave events in the buffered portion of the raw signal;
	comparing, with the one or more hardware processors, the timing of the slow wave events in the buffered portion of the raw signal to the timing of the slow wave events in the filtered raw signal;
	based on the comparison, determining, with the one or more hardware processors, a first correction factor associated with reducing slow wave activity in the subject and/or a second correction factor associated with enhancing slow wave activity in the subject; and
controlling, with the one or more hardware processors, the one or more stimulators to adjust a timing of the stimulation provided to the subject during the sleep session based on the first correction factor to reduce slow wave sleep in the subject, and/or based on the second correction factor to enhance slow wave sleep in the subject.
Claims 2-7, 9-14, and 16-21 are dependent on allowable matter from claims 1, 8, or 15 and would be allowable once the 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791